UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7499



RALPH EDWARD RHODES,

                                              Plaintiff - Appellant,

          versus


REUBEN PENA, Unit Manager, MOCC, Box 582, Mt.
Olive, WV 25185; WILLIAM FITZWATER, Correc-
tional Officer, MOCC, Box 582, Mt. Olive, WV
25185; CORRECTIONAL OFFICER ELLANIE, MOCC, Box
582, Mt. Olive, WV 25185; GEORGE TRENT,
Warden, MOCC, Box 582, Mt. Olive, WV 25185;
WILLIAM DAVIS, Commissioner, West Virginia
Department of Corrections,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-98-927-5)


Submitted:   January 10, 2002             Decided:   January 18, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ralph Edward Rhodes, Appellant Pro Se. Charles R. Bailey, John
Thomas Molleur, BAILEY & WYANT, P.L.L.C., Charleston, West Vir-
ginia; Darrell V. McGraw, Jr., Leslie K. Tyree, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ralph Edward Rhodes appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   To

the extent Rhodes appeals the adverse grant of summary judgment, we

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Rhodes v. Pena, No. CA-98-927-5 (S.D.W. Va. Aug. 8, 2001).   To the

extent Rhodes seeks to appeal the district court’s denial of his

request for appointment of counsel, we find no abuse of discretion

by the district court.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                 2